EXHIBIT 10.1(b)





AMENDMENT


Dated as of October 31, 2013




To the Lenders party to the Credit Agreement
and the Administrative Agent referred to below




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of June 17, 2011 and as
amended as of October 3, 2011, May 8, 2012 and May 8, 2013 (the “Credit
Agreement”), among FirstEnergy Solutions Corp. and Allegheny Energy Supply
Company, LLC, as the Borrowers, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders thereunder, the fronting banks party thereto, the swing
line lenders party thereto and the Lenders party thereto. This amendment of the
Credit Agreement is hereinafter referred to as this “Amendment”, and the Credit
Agreement, as amended by this Amendment, is referred to as the “Amended Credit
Agreement”. Capitalized terms used herein and not otherwise defined herein have
the meanings given such terms in the Credit Agreement.
Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is amended as follows:
(a)The following new terms are inserted in Section 1.01 in appropriate
alphabetical order:
“‘Allegheny-FES Guaranty’ means any guaranty of Allegheny with respect to
certain indebtedness of FES, entered into as provided in the last sentence of
Section 5.03(c).”
“‘FES-Allegheny Guaranty’ means any guaranty of FES with respect to certain
indebtedness of Allegheny, entered into as provided in the last sentence of
Section 5.03(c).”
“‘October 2013 Amendment’ means the Amendment dated as of October 31, 2013,
among the Borrowers, certain of the Lenders comprising the Majority Lenders, and
the Administrative Agent, amending this Agreement in certain respects.”
“‘Sole Borrower’ means the surviving or resulting Borrower upon the
effectiveness of a Sole Borrower Transaction as described in the final sentence
of Section 5.03(c).”
“‘Sole Borrower Transaction’ means a merger, consolidation, transfer of capital
stock (including limited liability company interests) or transfer of assets and
liabilities, or a combination of the foregoing transactions, as described in the
final sentence of Section 5.03(c), pursuant to which the surviving or resulting
Person has become the sole Borrower



--------------------------------------------------------------------------------

2



for purposes of this Agreement and all conditions set forth in such final
sentence of Section 5.03(c) and in Section 3(b) of the October 2013 Amendment
have been satisfied.”
(b)The defined term “Borrower Sublimit” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Borrower Sublimit’ means: (i) with respect to FES, $1,500,000,000, and (ii)
with respect to Allegheny, $1,000,000,000, in each case as modified from time to
time pursuant to Section 2.06; provided, however, that upon the effectiveness of
a Sole Borrower Transaction, the Borrower Sublimit applicable to the Sole
Borrower shall be the total amount of the Commitments as in effect from time to
time.”
(c)The defined term “Genco” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Genco’ means each of FGC, NGC and, in the event Allegheny becomes a
Consolidated Subsidiary of FES in a transaction pursuant to clause (C) of the
last sentence of Section 5.03(c), Allegheny.”
(d)The defined term “Genco Guarantees” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Genco Guarantees’ means (i) the FES-FGC Guaranty, the FES-NGC Guaranty, the
FGC-FES Guaranty and the NGC-FES Guaranty and (ii) in the event Allegheny
becomes a Consolidated Subsidiary of FES in a transaction pursuant to clause (C)
of the last sentence of Section 5.03(c), the Allegheny-FES Guaranty and the
FES-Allegheny Guaranty.”
(e)The defined term “Total Capitalization” set forth in Section 1.01 is amended
and restated in its entirety to read as follows:
“‘Total Capitalization’ means, with respect to any Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of such
Borrower, (ii) the capital stock (including limited liability company interests,
but excluding treasury stock and capital stock subscribed and unissued) and
other equity accounts (including retained earnings and paid in capital but
excluding accumulated other comprehensive income and loss) of such Borrower and
its Consolidated Subsidiaries, (iii) consolidated equity of the preference
stockholders of such Borrower and its Consolidated Subsidiaries, and (iv) the
aggregate principal amount of Trust Preferred Securities and Junior Subordinated
Deferred Interest Debt Obligations of such Borrower and its Consolidated
Subsidiaries; provided, however, that, commencing with the fiscal quarter ended
September 30, 2013 and for each fiscal quarter ending thereafter, ‘Total
Capitalization’ shall exclude, as applicable, for the respective Borrowers, the
following after-tax effects resulting from non-cash write-downs and non-cash
charges occurring and recognized for the periods indicated below as reflected in
the consolidated financial statements of the applicable Borrowers for such
periods:
(A)    in respect of pension and other postemployment benefits occurring and
recognized in fiscal years 2011 and 2012, which shall not exceed in the
aggregate



--------------------------------------------------------------------------------

3



$267,400,000 for both Borrowers (without duplication but allowing for, as
applicable, consolidation);
(B)    in respect of asset impairments attributable to the Armstrong and R. Paul
Plants owned by Allegheny and the Bay Shore (Units 2-4 only), Eastlake (Units
4-5 only), Fremont and Richland Plants owned by FGC occurring and recognized in
fiscal year 2011, which shall not exceed in the aggregate $201,100,000 for both
Borrowers (without duplication but allowing for, as applicable, consolidation);
and
(C)    in respect of asset impairments attributable to the Hatfield’s Ferry
Power Station and the Mitchell Power Station owned by Allegheny occurring and
recognized in fiscal year 2013 through September 30, 2013, which shall not
exceed in the aggregate $317,300,000 for both Borrowers (without duplication but
allowing for, as applicable, consolidation).”
(f)Section 4.01(m) is amended and restated in its entirety to read as follows:
“Genco Guarantees. (i) All Indebtedness of FES (including, without limitation,
its Indebtedness under the Loan Documents and pursuant to the FES-FGC Guaranty
and, if applicable, the FES-Allegheny Guaranty) is guaranteed by NGC pursuant to
the NGC-FES Guaranty; (ii) all Indebtedness of FES (including, without
limitation, its Indebtedness under the Loan Documents and pursuant to the
FES-NGC Guaranty and, if applicable, the FES-Allegheny Guaranty) is guaranteed
by FGC pursuant to the FGC-FES Guaranty; and (iii) in the event Allegheny
becomes a Consolidated Subsidiary of FES in a transaction pursuant to clause (C)
of the last sentence of Section 5.03(c), all Indebtedness of FES (including,
without limitation, its Indebtedness under the Loan Documents and pursuant to
the FES-FGC Guaranty and the FES-NGC Guaranty) is guaranteed by Allegheny
pursuant to the Allegheny-FES Guaranty.”
(g)Section 5.03(c) is amended to replace the last sentence therein with the
following:
“Without limiting the foregoing, (A) each Borrower may merge with or into or
consolidate with or into (x) the other Borrower or into a newly-formed Person
into which both Borrowers are being merged or consolidated (which will become
the sole Borrower hereunder) or (y) a wholly-owned Subsidiary of the other
Borrower (in which case such other Borrower will become the sole Borrower
hereunder); (B) each Borrower may transfer all or substantially all of its
assets and liabilities to the other Borrower, to a wholly-owned Subsidiary of
the other Borrower (in which case such other Borrower will become the sole
Borrower hereunder) or to a newly-formed Person to which all or substantially
all of the assets and liabilities of both Borrowers are being transferred (which
will become the sole Borrower hereunder) and (C) in connection with a transfer
of the limited liability company interests of Allegheny to FES pursuant to which
Allegheny becomes a Consolidated Subsidiary of FES, FES will become the sole
Borrower hereunder if (1) in each case of clauses (A), (B) and (C), the
surviving Person, transferee or Person otherwise specified above to become the
sole Borrower hereunder, as applicable, assumes both Borrowers’ obligations
under this Agreement and the other Loan Documents pursuant to an instrument in
form and substance reasonably satisfactory to the Administrative Agent; (2)(x)
in each



--------------------------------------------------------------------------------

4



case of clauses (A) and (B), the Administrative Agent receives evidence
reasonably satisfactory to it that, after giving effect to such transactions,
the Genco Guarantees will remain in full force and effect and will apply (either
as a result of such merger, consolidation or transfer or pursuant to amendments
to the Genco Guarantees) to the obligations of Allegheny under this Agreement
and the other Loan Documents (as so transferred or assumed) in the same manner
and to the same extent as such Genco Guaranties applied to the obligations of
FES under this Agreement and the other Loan Documents on the date hereof, and
(y) in the case of clause (C), the Administrative Agent receives evidence
reasonably satisfactory to it that, after giving effect to such transfer, the
FES-Allegheny Guaranty and the Allegheny-FES Guaranty have been executed and are
in full force and effect, and the Genco Guarantees will apply to the
indebtedness of Allegheny in the same manner and to the same extent as such
Genco Guarantees applied to the indebtedness of each Genco on the date hereof
and will otherwise remain in full force and effect; (3) in each case of clauses
(A), (B) and (C), the Reference Ratings of the surviving or resulting Borrower
are not, after giving effect to such transactions, any lower than the Reference
Ratings of each Borrower that was a party to such transactions immediately prior
to the consummation of such transactions, unless the Reference Ratings of such
surviving or resulting Borrower are at least BBB- and Baa3; and (4) in each case
of clauses (A), (B) and (C), the parties to such transaction deliver to the
Administrative Agent certified copies of all corporate or limited liability
company, equity holder and Governmental Authority approvals required in
connection with such transactions and legal opinions of counsel to such parties
relating to such transactions, the assumption agreement described in clause (1)
above and the Genco Guarantees and amendments thereof described in clause (2)
above, as applicable.”
Section 2. Conditions to Effectiveness of this Amendment. This Amendment shall
be effective as of the date hereof when and if (such date being the “Amendment
Date”) the following conditions are satisfied:
(a)The Administrative Agent shall have received the following, each dated as of
the Amendment Date, in form and substance satisfactory to the Administrative
Agent and with one copy for each Lender:
(i)    Counterparts of this Amendment, duly executed by each of the Borrowers,
and Lenders constituting Majority Lenders;
(ii)     A certificate of an Authorized Officer of each Borrower stating that
both before and after giving effect to this Amendment (A) no event has occurred
and is continuing that constitutes an Event of Default or an Unmatured Default
and (B) all representations and warranties made by such Borrower in the Amended
Credit Agreement are true and correct in all material respects, except for those
made specifically as of another date, in which case such representations and
warranties shall be true as of such other date; and    
(iii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent or any other Lender may
reasonably request, all in form and substance satisfactory to the Administrative
Agent or such other Lender (as the case may be).



--------------------------------------------------------------------------------

5



(b)The Borrowers shall have paid an amendment fee equal to 0.05% of the
Commitment of each Lender that executes this Amendment at or before 5:00 p.m.
(New York City time) on September 27, 2013, payable on the Amendment Date to the
Administrative Agent for the account of each such Lender.
(c)Each of the representations and warranties in Section 4 of this Amendment
shall be true and correct.
Section 3. Borrowing Capacity of Sole Borrower.
(a)The parties agree that, subject to the satisfaction of the conditions
precedent set forth in Section 3(b) below, in addition to those in Section 2
above, in connection with a Sole Borrower Transaction, the Borrower Sublimit
applicable to such Sole Borrower shall be increased to an amount equal to the
total amount of the Commitments as in effect from time to time.
(b)The increase in the Borrower Sublimit for the Sole Borrower shall be
effective as of the date (such date being the “Borrower Sublimit Increase Date”)
when and if (i) the Sole Borrower Transaction is consummated in accordance with
the final sentence of Section 5.03(c) of the Credit Agreement and (ii) the
Administrative Agent shall have received the following, each dated as of the
Borrower Sublimit Increase Date, in form and substance satisfactory to the
Administrative Agent and with one copy for each Lender:
(i)Certified copies of (A) the resolutions of the Board of Directors of the Sole
Borrower approving the increase in the Borrower Sublimit and (B) all documents
evidencing any other necessary corporate action with respect to the increase in
the Borrower Sublimit;
(ii)A certificate of the Secretary or an Assistant Secretary of the Sole
Borrower certifying that attached thereto are true and correct copies of all
governmental and regulatory authorizations and approvals (including the
Approval, as applicable) required for the increase in the Borrower Sublimit;
(iii)Each of the other instruments, agreements, certificates, legal opinions and
other documents specified in the final sentence of Section 5.03(c); and
(iv)Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent or any other Lender may
reasonably request, all in form and substance satisfactory to the Administrative
Agent or such other Lender (as the case may be).
Section 4. Representations and Warranties. Each Borrower represents and warrants
that (i) the representations and warranties of such Borrower contained in
Section 4.01 of the Amended Credit Agreement (with each reference therein to
“this Agreement”, “hereunder” and words of like import referring to the Credit
Agreement being deemed to be a reference to the Amended Credit Agreement and
each reference therein to “Loan Document” and words of like import being deemed
to be a reference that includes this Amendment and the Amended Credit Agreement)
are true and correct on and as of the Amendment Date as though made on and as of
the Amendment Date (other than, as to any such representation or warranty that
by its terms refers to a specific date other than



--------------------------------------------------------------------------------

6



the Amendment Date, in which case, such representation and warranty shall be
true and correct as of such specific date); and (ii) no event has occurred and
is continuing, or would result from the execution, delivery or performance by
such Borrower of this Amendment or the performance by such Borrower of the
Amended Credit Agreement that constitutes an Event of Default or an Unmatured
Default with respect to such Borrower.
Section 5. Effect on the Loan Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of any right, power or remedy of any Lender, Swing Line
Lender or Fronting Bank or the Administrative Agent under the Credit Agreement
or any other Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document. Except as expressly set forth
herein, each of the Credit Agreement and the other Loan Documents is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall constitute a Loan Document and shall be
binding on the parties hereto and their respective successors and permitted
assigns under the Amended Credit Agreement. Upon and after the execution of this
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Amended Credit
Agreement.
Section 6. Costs, Expenses and Taxes. Each Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with the preparation, execution, delivery and syndication
administration of this Amendment and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out‑of‑pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Amendment. Each Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent and the Lenders in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Amendment, the Amended Credit Agreement and the other documents to be delivered
hereunder, including, without limitation, counsel fees and expenses in
connection with the enforcement of rights under this Section.
Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
Section 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
If you agree to the foregoing, please evidence such agreement by (i) executing
and returning one counterpart of this Amendment by facsimile or e-mail to
Kai-Ting Yang (fax no. 212-556-2222; e-mail: kyang@kslaw.com) and (ii) executing
and returning five original counterparts to this Amendment by overnight mail to
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036,
Attention: Kai-Ting Yang.



--------------------------------------------------------------------------------

7



[Remainder of page intentionally left blank.]




Very truly yours,


FIRSTENERGY SOLUTIONS CORP.




By /s/Steven R. Staub            
Steven R. Staub
Vice President and Treasurer






ALLEGHENY ENERGY SUPPLY COMPANY, LLC




By /s/Steven R. Staub            
Steven R. Staub
Vice President and Treasurer








































The undersigned hereby agree to the foregoing:




JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender






By /s/Peter Christensen        
Name: Peter Christensen
Title: Vice President




BANK OF AMERICA, N.A., as a Lender






By /s/Jerry Wells            
Name: Jerry Wells
Title: Vice President




THE ROYAL BANK OF SCOTLAND PLC, as a Lender






By /s/Andrew N. Taylor        
Name: Andrew N. Taylor
Title: Vice President
Barclays Bank PLC, as a Lender






By /s/Alicia Borys                     
Name: Alicia Borys
Title: Vice President
CITIBANK, N.A., as a Lender




By /s/D. Scott McMurty        
Name: D. Scott McMurty
Title: Vice President






KeyBank National Association, as a Lender


By /s/Sherrie I. Manson        
Name: Sherrie I. Manson
Title: Senior Vice President


The Bank of Tokyo-Mitsubishi UFJ, Ltd. as a Lender


By /s/Robert MacFarlane        
Name: Robert MacFarlane
Title: VP


UNION BANK, N.A., as a Lender


By /s/Y. Joanne Si            
Name: Y. Joanne Si
Title: Vice President




The Bank of Nova Scotia, as a Lender


By /s/Thane Rattew            
Name: Thane Rattew
Title: Managing Director
Goldman Sachs Bank USA, as a Lender


By /s/Michelle Latzoni        
Name: Michelle Latzoni
Title: Authorized Signatory
MORGAN STANLEY BANK, N.A., as a Lender


By /s/John Durland            
Name: John Durland
Title: Authorized Signatory
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By /s/Vipul Dhadda             
Name: Vipul Dhadda
Title: Authorized Signatory


By /s/Philipp Horst            
Name: Philipp Horst
Title: Authorized Signatory
BNP Paribas, as a Lender


By /s/Dennis O’Meara        
Name: Dennis O’Meara
Title: Managing Director


By /s/Pasquale Perraglia        
Name: Pasquale Perraglia
Title: Director
Royal Bank of Canada, as a Lender


By /s/Frank Lambrinos        
Name: Frank Lambrinos
Title: Authorized Signatory
MIZUHO BANK, LTD., as a Lender


By /s/Raymond Ventura        
Name: Raymond Ventura
Title: Deputy General Manager
SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By /s/James D. Weinstein        
Name: James D. Weinstein
Title: Managing Director
WELLS FARGO BANK, N.A., as a Lender


By /s/Fredrick W. Price        
Name: Fredrick W. Price
Title: Managing Director
U.S. Bank National Association, as a Lender


By /s/Eric J. Cosgrove            
Name: Eric J. Cosgrove
Title: Vice President
    
PNC Bank, N.A., as a Lender


By /s/Christian S. Brown        
Name: Christian S. Brown
Title: Senior Vice President
The Bank of New York Mellon, as a Lender


By /s/Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President
Canadian Imperial Bank of Commerce, New York Branch, as a Lender


By /s/Gordon R. Eadon         
Name: Gordon R. Eadon
Title: Authorized Signatory


By /s/Robert W. Casey Jr.         
Name: Robert W. Casey Jr.
Title: Authorized Signatory
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By /s/Darrell Stanley            
Name: Darrell Stanley
Title: Managing Director


By /s/David Gurghigian        
Name: David Gurghigian
Title: Managing Director
SOVEREIGN BANK, N.A., as a Lender


By /s/William Maag            
Name: William Maag
Title: Senior Vice President
COBANK, ACB, as a Lender


By /s/Josh Batchelder            
Name: Josh Batchelder
Title: Vice President
BANCO BILBAO VIZCAYA ARGENTINA, S.A. NEW YORK BRANCH, as a Lender


By /s/Luca Sacchi            
Name: Luca Sacchi
Title: Executive Director


By /s/Veronica Incera            
Name: Veronica Incera
Title: Executive Director
THE HUNTINGTON NATIONAL BANK, as a Lender


By /s/Brian H. Gallagher            
Name: Brian H. Gallagher
Title: Senior Vice President



